TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                          JUDGMENT RENDERED JULY 31, 2020



                                     NO. 03-18-00804-CV


            Christopher Novosad d/b/a Creative Kahuna f/k/a TIKI2, Appellant

                                                v.

                  LSG Vodka LLC d/b/a Perspectv Distilling Co., Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
    AFFIRMED IN PART; REVERSED AND RENDERED IN PART, REMANDED --
                    OPINION BY CHIEF JUSTICE ROSE




This is an interlocutory appeal from the trial court’s order denying appellant’s motion to dismiss.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. Therefore, the Court reverses in part the trial court’s order denying

Novosad’s TCPA motion to dismiss and renders judgment dismissing LSG’s claims for tortious

interference with prospective business, business disparagement, and defamation to the extent

those claims are predicated on Novosad’s Facebook comment. The Court affirms the remainder

of the order. The Court remands the case to the trial court for further proceedings consistent with

this opinion. Appellee shall pay all costs relating to this appeal, both in this Court and in the

court below.